Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Dickson on 28 July 2022.

The application has been amended as follows: 

At the end of claim 3, “hollow rod or rods” has been changed to –punching tool through hole or holes—for improved antecedent basis.

On line 3 of claims 4, “hollow rod or rods among the hollow rods” has been changed to –punching tool through hole or holes among the punching tool through holes—for improved antecedent basis.

On line 1 of claim 6, “5” has been changed to –1--.

12. (Currently Amended) A punching device, comprising: 
a punching head including a first hollow rod with a first punching tool and a second hollow rod with a second punching tool, the first and second hollow rods each having an axially extending through hole; 
a suction apparatus configured to create a suction flow path along a first path including the through hole of the first hollow rod or a second path including the through hole of the second hollow rod;
a suction switching apparatus configured to change the suction flow path from the 
wherein the first path includes a first end connected to the suction switching apparatus, 
the second path includes a second end connected to the suction switching apparatus, said suction flow path being positionably rotated by a motor having a shaft, so as to selectively engage the first path or the second path, and 
the first end and the second end are located along a circular-arc line around the motor shaft extending in an axial direction.

17. (Currently Amended) A punching device, comprising: 
a punching head including a first hollow rod with a first punching tool and a second hollow rod with a second punching tool; 
a first tube connected to the first hollow rod, and the first tube having a first opening at an end
a second tube connected to the second hollow rod, and the second tube having a second opening at an end
a rotary member having at least one suction opening and at least one sealing member, the rotary member being rotate align the at least one sealing member to close the first opening or the second opening, and align the at least one suction opening to open the other of the first opening or second opening; 
a suction apparatus communicating with the suction opening with the first or second opening, 
and wherein the first opening and the second opening are positioned on a circular-arc line and the rotary member rotates 

The following is an examiner’s statement of reasons for allowance:
In the art of punching with multiple punches, there are numerous devices with selective suction through the punches.  However, none could be found with a rotary suction apparatus that selectively connected a suction tube to an arcuate row of tubes connected to the punches.
Made of record but not making Applicant’s claimed invention obvious are patents to Schneider and Wagner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH E PETERSON/Primary Examiner, Art Unit 3724